UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A Under the Securities Exchange Act of 1934 (Amendment No. 4) CAM COMMERCE SOLUTIONS, INC. (Name of Issuer) Common Stock, $0.001 par value (Title of Class of Securities) 131916108 (CUSIP Number) Ken L. Templeton 3311 S. Rainbow Boulevard, Suite 225 Las Vegas, Nevada 89146 Copy to: Henry Lichtenberger, Esq. Sklar Williams LLP 8363 W. Sunset Road, Suite 300 Las Vegas, Nevada 89113 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) August 20, 2007 (Date of Event which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box o. The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosure provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act” or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIP No. 131916108 Page 2 of 4 1. NAME OF REPORTING PERSON: Kenneth L. Templeton 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a) o (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS* PF/OO 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES 7. SOLE VOTING POWER: 590,222 shares BENEFICIALLY OWNED 8. SHARED VOTING POWER: 0 shares BY EACH REPORTING 9. SOLE DISPOSITIVE POWER: 590,222 shares PERSON WITH: 10. SHARED DISPOSITIVE POWER: 0 shares 11. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 590,222 shares 12. CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* o 13. 14.49% 14. IN 2 Item 1. Security and Issuer Title of Class of Equity Securities: Common Stock, $0.001 par value per share Issuer: CAM Commerce Solutions, Inc. 17075 Newhope Street, Suite A Fountain Valley, California 92708 Item 2. Identity and Background (a) Kenneth L. Templeton (b) 3311 S. Rainbow Blvd. Suite 225, Las Vegas, Nevada 89146 (c) Business Executive (d) Not applicable (e) Not applicable (f) United States Item 3. Source and Amount of Funds or Other Consideration The shares were purchased in open market transactions using the personal funds of the Reporting Person, as well as funds that are controlled by the Reporting Person. Item 4. Purpose of Transaction The shares of beneficial interest deemed to be beneficially owned by the Reporting Person is held for investment purposes. The Reporting Persons do not have any plan or proposal, which relates to, or would result in, any of the actions enumerated in Item 4 of the instructions to the Schedule 13D. The Reporting Person reserves the rights to acquire additional shares, disposes of all or some of the shares from time to time, or continue to hold the shares. Item 5. Interest in Securities of the Issuer (a) 590,222; 14.49% (b) 590,222; 14.49% (c) None (d) None (e) Not applicable Item 6. Contracts, Arrangements, Understandings or Relationships with respect to Securities of the Issuer. None Item 7. Materials to be Filed as Exhibits None 3 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. COMPANY NAME CORPORATION Date:August 21, 2007 By: /s/Ken L. Templeton Ken L. Templeton 4
